Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 21-32 in the present application, filed on or after March 16, 2013, are being examined under the pre-AIA  first to file provisions:
	- claims 21-32 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 06/21/2022.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 07/12/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was confirmed with Mr. Eric Bachinski (Reg. No. 73,764) via an electronic mail on 8/31/2022.

Based on the latest amendments the applicant filed on 06/21/2022, the application has been further amended as follows:
22. (Currently Amended) The method as recited in claim 21, wherein the encapsulating further comprises including address information of a respective destination node the plurality of destination nodes in respective packet headers of the first and second packets, and wherein the address information comprises a global address or a local address of the respective destination node, the global address corresponding to an address routable in a network including the plurality of destination nodes and the subject node, and the local address corresponding to an address reachable by one or more neighbors of the respective destination node of the plurality of destination nodes.

23. (Currently Amended) The method as recited in claim 22, wherein transmitting the test data packet comprises transmitting the test data packet to [[the]] a first destination node according to destination address information included in a packet header of the third packet, the first destination node decapsulating the third packet to obtain the second packet and the first destination node, forwarding the second packet to a second destination node according to destination address information included in the packet header of the second packet, the second destination node decapsulating the second packet to obtain the first packet and the second destination node, forwarding the first packet to a third destination node according to destination address information included in the packet header of the first packet.

27. (Currently Amended) The one or more computer-readable media as recited in claim 26, wherein iteratively encapsulating the at least first packet into the at least second packet and the at least second packet into the third packet using tunneling encapsulation to form the test data packet comprises iteratively setting destination addresses of a respective destination node of the plurality of destination nodes in respective packet headers of respective data packets included in the test data packet.

29. (Currently Amended) The one or more computer-readable media as recited in claim 26, the acts further comprising adding information of number of hops that the test data packet is traversed from the source node that sends the test data packet to the subject node.

EXAMINER’S COMMENTS

Regarding Independent Claims 21, 26, and 31 previously rejected under 35 U.S.C. § 103, Applicant's arguments, filed on 06/21/2022, with respect to Gintis et al. US Pub 2014/0126387 (hereinafter “Gintis”), in view of Garcia et al. US Pub 2006/0274791 (hereinafter “Garcia”), and of Pan US Patent 7274869 (hereinafter “Pan”), and further in view of Indiresan et al. US Patent 7586915 (hereinafter “Indiresan”), have been fully considered but are persuasive. The previous rejection of claims 21, 26, and 31 has been withdrawn.
Regarding Claims 22-25, 27-30, and 32 previously rejected under 35 U.S.C. § 103, Applicant's arguments, filed on 06/21/2022, with respect to Gintis et al. US Pub 2014/0126387 (hereinafter “Gintis”), in view of Garcia et al. US Pub 2006/0274791 (hereinafter “Garcia”), and of Pan US Patent 7274869 (hereinafter “Pan”), and further in view of Indiresan et al. US Patent 7586915 (hereinafter “Indiresan”) and of Toebes et al. US Patent 7356031 (hereinafter “Toebes”), have been fully considered but are persuasive. The previous rejection of claims 22-25, 27-30, and 32 has been withdrawn.

Allowable Subject Matter

Claims 21-32 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus for fine-grained network monitoring. These claims contain the following bold-faced features which, when combined with other features in the claims, prior art of record fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 21, 26, and 31 is the inclusion of the features, "a selection algorithm, wherein a first subset of the plurality of destination nodes are between a source node and the subject node in the topology map, wherein a second subset of the plurality of destination nodes are between the subject node and a final node of the plurality of destination nodes in the topology map, and wherein the selection algorithm selects the plurality of destination nodes at random from a superset of nodes included in the topology map that includes the first subset and the second subset". These features, as incorporated into the independent claims 21, 26, and 31 and combined with other features such as “generating a test data packet by iteratively encapsulating at least a first packet into a second packet and at least the second packet into a third packet using tunneling encapsulation to form the test data packet” and “a selection of a subject node selected from an interactive display of a topology map of the network”, are neither known from, nor rendered obvious by, the available prior art at the time when instant invention was filed. Gintis (US Pub 2014/0126387) generally discusses automatically selecting routes between a source and a destination based on a selection of a network segment (e.g. as defined by a port selection). Garcia (US Pub 2006/0274791) generally discusses insertion of a timestamp into a destination header of a packet as a packet traverses intermediate nodes between a source node and a destination node based on routing tables. Pan (US Patent 7274869) generally discusses a predefined path and an alternate path between nodes based on look-up tables. Indiresan (US Patent 7586915) generally discusses generating a doubly encapsulated packet that includes a packet with a destination node that is singly encapsulated with a first intermediate destination address and then doubly encapsulated with a second intermediate destination address. However, the combination of Gintis, Garcia, Pan, and Indiresan fails to discuss “automatically selecting a plurality of destination nodes that includes the subject node based on the selection and a selection algorithm, wherein a first subset of the plurality of destination nodes are between a source node and the subject node in the topology map, wherein a second subset of the plurality of destination nodes are between the subject node and a final node of the plurality of destination nodes in the topology map, and wherein the selection algorithm selects the plurality of destination nodes at random from a superset of nodes included in the topology map that includes the first subset and the second subset ...determining a health condition of the subject node based at least in part on a result of the transmitting of the test data packet and transmitting, based on the health condition, the test data packet via an adjacent connection link between the subject node and a preceding destination node of the plurality of nodes in the network topology map to determine a status of the connection link” as recited in claim 21.
Claims 22-25 depend on claim 21; claims 27-30 depend on claim 26; and claim 32 depends on claim 31, therefore, these claims are considered allowable on the basis as the parent claim 21, 26, and 31 as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 21, 26, and 31 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 21, 26, and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/              Patent Examiner, Art Unit 2411           

/DERRICK W FERRIS/               Supervisory Patent Examiner, Art Unit 2411